Per Curiam.
This is an automobile accident case. The plaintiff Marie Pizutti, a girl under twenty-one years of age, was riding in an automobile owned and operated by one DeLillis along Washington avenue, in the town of Nutley. The defendant Morris Miller was driving his car along the same highway in an opposite direction. The two ears collided, and suit was brought against Miller and also against DeLillis to recover compensation for the injuries received by the girl in the collision, her father also joining as a plaintiff to recover moneys expended in the medical treatment of the girl and compensation for the loss of her services. The trial resulted in verdicts in favor of the plaintiffs against both Miller and DeLillis, the jury awarding the girl $20,000 and her father $7,500. The defendant Miller thereupon applied -for and obtained the present rule to show cause why the verdicts against him should not be set aside.
*242The principal ground upon which we are asked to set aside the verdicts as against Miller is that the finding of the jury, so far as it determined that he was in any way responsible for the accident, was contrary to the clear weight of the evidence. Our consideration of the proofs sent up with the state of the case satisfies us that this is so, and for this reason we conclude that the verdicts against the defendant Miller should be set aside. Reaching this conclusion, it is unnecessary to consider any of the other reasons advanced by his counsel for making the rule absolute.
A new trial will be ordered on the question of Miller’s liability and the extent thereof, in case it is shown to exist.